Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 16-28 in the reply filed on 11/24/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 22 is objected to because of the following informality: in line 3, “an” should be changed to --and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, Applicants recite “an applicator nozzle which under the effect of gravity, and optionally the effect of further forces” and it is unclear as to the metes and bounds of the claim because it is not certain what structure(s) is covered by the option of effect of further forces.  Not 
In claim 25, line 2, “said first plate” lacks antecedent basis.
In claim 25, line 2, “said second plate” lacks antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
wiping device of claim 16 and 
at least one further blocking device of claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The wiping device invokes the provisions of 35 U.S.C. 112(f) and this wiping device has been interpreted to be an air blade (5) in accordance with the disclosure (see page 10, lines 5-7) or any art recognized wiping structure (i.e., air knife, air blower, air jet, air ejector, air nozzle).

The at least one further blocking device invokes the provisions of 35 U.S.C. 112(f) and this blocking device has been interpreted to be two plates (9a, 9b) fastened to the applicator nozzle  in accordance with the disclosure (see page 10, lines 8-10) or any art recognized blocking 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 16, 17, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Gallon (DE102008040419; herein after referred to as MG-419) in view of Mendez-Gallon (DE102008040405; herein after referred to as MG-405).
MG ‘419 sets forth a curtain applicator for applying a liquid or pasty application medium to a surface of a running material web, the curtain applicator comprising an applicator nozzle (i.e., curtain applicator head 6) which under the effect of gravity dispenses at least one or more tier curtain onto the surface of the material web; a wiping device (i.e., blower opening/air nozzle, 25) keeping entrained air carried by the material web away from the curtain; and a suction opening (24).  MG-419 is silent concerning at least one further blocking device to keep air movements of ambient air away from the curtain.   However,  MG-405 sets forth a curtain applicator head (3) having at least one blocking device or stripping device (8) disposed at an edge of the applicator and curtain for keeping air movements of ambient air away from the curtain (see abstract; see Figs. 1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least one blocking device or stripping device as taught by MG-405 on the edge of the MG-419 applicator and curtain in order to keep air movements of ambient air away from the curtain.  In other words, the blocking device or stripping device would minimize any negative effects from the boundary air layer traveling on the web surface in the curtain coating of the running web. 
With respect to claim 17, the MG ‘419 applicator nozzle is a slotted nozzle (see Fig. 1).
With respect to claim 20, MG-419 sets forth a blocking device being a portion of the wall (area 10) before the nozzle outlet such that this would serve to keep air movements of ambient air away from the curtain.

With respect to claim 23, the MG-405 further blocking device (8) appears to be a plate immediate proximate of said applicator nozzle and extends substantially parallel to the curtain.
With respect to claim 24, MG-405 further blocking device (8) appears to be a plate with the curtain in the center thereof such that a plate being on both sides of the curtain would place at least a portion of the first plate ahead of the curtain in a running direction of the material web, and at least a portion of second plate behind the curtain in the running direction of the material web.
With respect to claim 25, suitable spacing distance of the first plate and second plate from the curtain would be determined via routine experimentation in accordance with minimization of any negative effects from the boundary air layer traveling on the web surface in the curtain coating of the running web. 
With respect to claim 26, MG-419 would appear to provide for further blocking via air suction opening (24; see Fig. 1) generating an air shield.
With respect to claim 27, MG-419 would appear to provide for further blocking via air suction opening (24; see Fig. 1) generating an air shield wherein a flow direction of air in the air shield has a component which points away from the material web.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Gallon (DE102008040419) in view of Mendez-Gallon (DE102008040405) as applied to claim 16 above and further in view of Becker et al (US 6,468,592).
The teachings of MG-419 and MG-405 have been mentioned above but there is no teaching or suggestion of a spacing distance between an opening of said applicator nozzle from 
With respect to claim 19, the spacing distance as taught by Becker variations (col. 2, lines 35-51) would appear to fall in the instantly claimed range of at least 300 mm.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Gallon (DE102008040419) in view of Mendez-Gallon (DE102008040405) as applied to claim 16 above and further in view of Timson (US 4,128,667).
The teachings of MG-419 and MG-405 have been mentioned above but there is no teaching or suggestion of one further blocking device which comprises at least two air nozzles, each for generating a respective air shield, wherein one of said two air nozzles is provided ahead of the curtain and one air nozzle is provided behind the curtain, and wherein a flow direction of the air of said at least two air shields has in each case a component which points toward the material web.  However, Timson sets forth a free falling or curtain applicator for applying a liquid or pasty application medium to a surface of a running material web, the curtain applicator comprising an applicator nozzle (i.e., curtain applicator head 2) which dispenses at least one .

Claims 16, 17, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Timson (US 4,128,667).
Timson sets forth a curtain applicator for applying a liquid or pasty application medium to a surface of a running material web, the curtain applicator comprising an applicator nozzle (i.e., curtain applicator head 2) which under the effect of gravity dispenses at least one tier curtain onto the surface of the material web and at least one blocking device defined by airfoils (i.e., 3) which are placed ahead and behind the curtain the airfoils defining air nozzles with positive pressure fluid streams for providing desired aerodynamic cross-web control (col. 2, lines 58-col. 3, line 56; col. 4, lines 8-14; see Fig. 1). Timson does not expressly set forth a wiping device but does provide for use of further air foils defining further air nozzles with positive pressure fluid streams relative to both sides of the curtain providing further cross-web control (col. 3, lines 44-56; see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that use of further air foils defining further air nozzles with positive pressure fluid streams relative to both sides of the curtain would define a 
With respect to claim 17, the Timson applicator nozzle (2) is a slotted nozzle (see Fig. 1).
With respect to claim 20, Timson further sets forth the use of blocking device defined by airfoils (i.e., 3) which are placed ahead and behind the curtain the airfoils defining air nozzles with positive pressure fluid streams for providing desired aerodynamic cross-web control (col. 2, lines 58-col. 3, line 56; col. 4, lines 8-14).
With respect to claims 21-22, suitable spacing distance of said further blocking device from said applicator nozzle would be determined via routine experimentation in accordance with minimization of any negative effects from the boundary air layer traveling on the web surface in the curtain coating of the running web. 
With respect to claim 23, the Timson further blocking device (3) appears to be a plate immediate proximate of said applicator nozzle and extends parallel to the curtain.
With respect to claim 24, Timson further blocking device (3) appears to be a plate with the curtain in the center thereof such that a plate being on both sides of the curtain would place at least a portion of the first plate ahead of the curtain in a running direction of the material web, and at least a portion of second plate behind the curtain in the running direction of the material web.
With respect to claim 25, suitable spacing distance of the first plate and second plate from the curtain would be determined via routine experimentation in accordance with minimization of any negative effects from the boundary air layer traveling on the web surface in the curtain coating of the running web. 

With respect to claim 27, Timson would appear to provide for additional foils (4) to direct air away from the web.
With respect to claim 28, Timson further sets forth the use of blocking device defined by plural airfoils (see Fig. 2) which are placed ahead and behind the curtain the airfoils defining air nozzles with positive pressure fluid streams for providing desired aerodynamic cross-web control.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Timson (US 4,128,667) as applied to claim 16 above and further in view of Becker et al (US 6,468,592).
The teachings Timson have been mentioned above yet Timson does not suggest a spacing distance between an opening of said applicator nozzle from the material web being at least 100 mm.  However, Becker sets forth a curtain applicator for applying a liquid or pasty application medium to a surface of a running material web, the curtain applicator comprising an applicator nozzle (i.e., curtain applicator head 4) which under the effect of gravity dispenses at least one curtain onto the surface of the material web.  Becker provides suitable spacing of the outlet of the head from the web to which the coating material drops and suggests a range between 20mm-500mm with particular range being 100mm-200mm to minimize coating variations on the provide smooth coating with minimal variations (col. 2, lines 35-51).  In light of the teachings of Becker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to space the distance between an opening of the Timson curtain applicator head and the web at least 100 mm in order to provide smooth coating with minimal variations.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent set forth a curtain applicator with a blocking plate/shield ahead and behind the curtain: Mitani et al (US 5,773,093).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
5/8/2021